Citation Nr: 0922035	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  06-20 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, to include as secondary to a service-connected 
left knee disability.  

2.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease and Osgood-Schlatter's disease 
of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to August 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the Veteran service connection, with a 10 
percent initial rating effective from December 17, 2003, for 
a left knee disability.  Within the same rating decision, the 
Veteran was denied service connection for a right knee, to 
include as secondary to his left knee disability.  The 
Veteran subsequently initiated and perfected appeals of these 
rating determinations.  In April 2007, he testified before 
the undersigned Veterans Law Judge, seated at the RO.  

These issues were initially remanded by the Board in July 
2007 for additional development, and have now been returned 
to the Board.  


FINDINGS OF FACT

1.  Competent evidence of onset of a right knee disability 
during active military service or within a year thereafter, 
or due to or aggravated by a service-connected left knee 
disability, has not been presented.

2.  The Veteran's Osgood-Schlatter's disease and degenerative 
joint disease of the left knee result in flexion limited to 
45 degrees and extension limited to 5 degrees, without 
recurrent subluxation or lateral instability.  



CONCLUSIONS OF LAW

1.  Entitlement to service connection for a right knee 
disability has not been established.  38 U.S.C.A. §§ 1112, 
1131, 1133, 5107 (West 2002 & Supp 2008); 38 C.F.R. § 3.310 
(2006); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 
(2008).

2.  An initial evaluation in excess of 10 percent for Osgood-
Schlatter's disease and degenerative joint disease (DJD) of 
the left knee is denied.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5010, 5256-63 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in March 2004, August 2004, September 
2004, December 2004, June 2006, June 2007, August 2007, and 
September 2007.  The letters provided information as to what 
evidence was required to substantiate the claims and of the 
division of responsibilities between VA and a claimant in 
developing an appeal.  Moreover, a June 2006 letter informed 
the Veteran of what type of information and evidence was 
needed to establish a disability rating and effective date 
for any service connection claim granted by VA.  

The Board acknowledges that, in the present case, complete 
notice was not issued prior to the March 2005 adverse 
determination on appeal.  Indeed, Dingess notice was not 
accomplished until June 2006.  Under such circumstances, VA's 
duty to notify may not be "satisfied by various post-
decisional communications from which a claimant might have 
been able to infer what evidence the VA found lacking in the 
claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the RO's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the RO); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).  In the present 
case, the Veteran ultimately received fully compliant notice 
in August 2007, and the claim was later readjudicated in 
December 2007.  Thus, any timing deficiency was properly 
cured.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that when, as in the present case, VA has 
granted a service connection claim and the Veteran thereafter 
in his notice of disagreement challenges the initial rating 
assigned, a duty to provide VCAA notification as to the 
higher rating issue does not attach because the higher rating 
challenge does not technically constitute a "claim," which 
would trigger VCAA notice duties.  Dunlap v. Nicholson, 21 
Vet. App. 112, 117  (2007) (holding that "[w]hen [the 
claimant] filed his notice of disagreement after his service-
connection award, his claim had been more than substantiated, 
and section 5103(a) [notice] was no longer required").  
Thus, no further notice is required with respect to the 
Veteran's initial rating claim.  Moreover, neither the 
Veteran nor his representative has claimed any specific 
prejudice as a result of the sequence of these events.  The 
Board is likewise cognizant of Vazquez-Flores v. Peake [22 
Vet App. 137 (2008)], which pertains to notice of the 
criteria necessary for proper development of a claim for an 
increased rating.  However, since the claim on appeal is a 
downstream issue arising from an award of service connection, 
Vazquez notice is not required.  See Dunlap, supra.  

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and VA complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
private and VA treatment records and providing an examination 
when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
post-service reports of VA and private medical treatment and 
examination.  At his April 2007 personal hearing, the Veteran 
indicated private medical treatment records existed which had 
not yet been obtained by VA; however, subsequent attempts to 
obtain this evidence were unsuccessful, as the Veteran 
indicated in an August 2007 statement that these records were 
no longer available.  Relevant records have also been 
obtained from the Social Security Administration regarding 
the Veteran's claim for Social Security Disability benefits.  
See Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-72 (1992).  Unfortunately, 
the Veteran's service treatment records appear to be 
incomplete; in such situations, VA has a heightened duty to 
assist him in the development of his claims.  See Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  The RO made multiple 
requests to the service department, military medical 
facilities, and the National Personnel Records Center (NPRC) 
for his service treatment records, and informed the Veteran 
of the results of VA's efforts.  Thus, VA's heightened duty 
to assist has been met in regard to the Veteran's incomplete 
service treatment records.  The Veteran was also afforded VA 
examinations where necessary to fully develop the record on 
appeal and assist him in the completion of his application 
for benefits.  VA has no additional duties in this regard.  

Further regarding the duty to assist, the Veteran's 
statements in support of his appeal are of record, including 
testimony provided at an April 2007 personal hearing before 
the undersigned Veterans Law Judge, seated at the RO.  The 
Board has carefully reviewed such statements and concludes 
that no available outstanding evidence has been identified.  
The Board has also perused the medical records for references 
to additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims on appeal.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Service connection - Right knee disability

The Veteran seeks service connection for a right knee 
disability, to include as secondary to a left knee 
disability.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  Service 
connection may also be awarded for certain disabilities, such 
as arthritis, which manifest to a compensable degree within a 
year of service separation.  38 U.S.C.A. §§ 1112, 1113, 1137 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).  
Finally, service connection may be awarded for any disability 
which is due to or the result of, or is otherwise aggravated 
by, a service-connected disability.  38 C.F.R. § 3.310 
(2008); Allen v. Brown, 7 Vet. App. 439 (1995).  As with any 
claim, when there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, 
the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

The Board observes that 38 C.F.R. § 3.310, the regulation 
concerning secondary service connection, was amended 
effective October 10, 2006.  See 71 FR 52744-47, (Sept. 7, 
2006).  The intent was to conform the regulation to Allen v. 
Brown, a U.S. Court of Appeals for Veterans Claims decision 
that clarified the circumstances under which a Veteran may be 
compensated for an increase in the severity of an otherwise 
nonservice-connected condition caused by aggravation from a 
service-connected condition.  Any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice- 
connected disease or injury.  See 38 C.F.R. § 3.310 (2008).  

The new regulation appears to place additional evidentiary 
burdens on claimants seeking service connection based on 
aggravation, specifically, in terms of establishing a 
baseline level of disability for the non-service-connected 
condition prior to the aggravation.  Because the new law 
appears more restrictive than the old, and because the 
Veteran's appeal was already pending when the new provisions 
were promulgated, the Board will consider this appeal under 
the law in effect prior to October 10, 2006.  See, e.g., 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new 
regulations cannot be applied to pending claims if they have 
impermissibly retroactive effects).

The Veteran's service treatment records appear to be 
incomplete, as noted above.  Nevertheless, some records were 
obtained by the Veteran and submitted on his own behalf.  A 
February 1985 orthopedic consultation report indicated the 
Veteran was experiencing bilateral knee pain, left worse than 
right.  He was noted to have Osgood-Schlatter's disease with 
prominent tibial tubercle.  While the Veteran was 
subsequently afforded arthroscopy on the left knee in 1985 
during military service, no further treatment of the right 
knee is of record during military service.  Additionally, the 
Veteran has not reported surgery on his right knee during 
military service.  

At his April 2007 personal hearing, the Veteran testified 
that he originally injured his right knee during military 
service, and continued to experience right knee pain 
thereafter.  He stated that post-service, he received 
treatment for his right knee from private medical care 
providers, although such records were subsequently 
unavailable, and have not been associated with the claims 
file.  

When the Veteran initially filed for service connection in 
December 2003, he reported only a left knee injury as having 
been sustained during military service.  Likewise, when he 
first sought VA medical treatment in September 2003, he 
reported a history of left knee injury in service, sustained 
while playing football.  No history of a right knee 
disability was reported at that time.  In May 2004, he was 
involved in a motor vehicle accident, for which he sought 
treatment at the emergency room of a private hospital.  He 
reported injuries to the chest and upper and lower 
extremities.  On VA outpatient treatment since that time, he 
has repeatedly reported right knee pain.  According to a May 
2007 statement from a VA physician, the Veteran had a torn 
anterior cruciate ligament of the right knee.  The doctor did 
not give a date of onset of this disability, or indicate it 
was related to an in-service injury or a service-connected 
disability.  

VA orthopedic examination was afforded the Veteran in March 
2005.  The claims file was reviewed in conjunction with the 
examination.  The Veteran reported a history of a right knee 
injury in service, with occasional stiffness and swelling.  
He used medication for his pain, and ambulated with use of a 
cane.  After examining the Veteran, the VA examiner diagnosed 
degenerative joint disease and Osgood-Schlatter's disease of 
the right knee.  Based on his examination of the Veteran and 
review of the claims file, the examiner determined the 
Veteran's right knee disability was "more than likely not 
related" to military service, as the Veteran was without 
injury or treatment of the right knee at that time.  

Pursuant to the Board's remand order, another VA orthopedic 
examination was afforded him in October 2007.  The claims 
file was reviewed in conjunction with the examination.  The 
Veteran continued to use a cane for ambulation, and his gait 
was antalgic.  On objective examination the Veteran claimed 
limitation of motion, but he was observed to flex his knee to 
90 degrees while sitting.  The knee was without crepitus, 
instability, or grinding, and no abnormality of the patella, 
menisci, tendons, or bursa was observed.  X-rays of the right 
knee were described as normal.  Arthralgia of the right knee 
was diagnosed.  However, the examiner could not find 
sufficient evidence that the Veteran's right knee disability 
was related to his left knee disability.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
service connection for a right knee disability, to include as 
secondary to a left knee disability.  While his service 
treatment records do indicate a report of bilateral knee 
pain, no history of a right knee injury was noted at that 
time, and while he was afforded follow-up treatment and 
ultimately surgery of the left knee, additional treatment of 
the right knee is not of record.  A diagnosis of a right knee 
disability was also not provided at that time.  Following 
service, the Veteran has alleged receipt of private medical 
treatment of his right knee, but records of such treatment 
are unavailable.  Thereafter, he did not seek VA treatment or 
compensation for his right knee until 2004, nearly 20 years 
after service.  Additionally, while he first filed a service 
connection claim in December 2003, he did not claim a right 
knee disability at that time.  A right knee disability was 
also not reported in September 2003, when the Veteran began 
receiving VA treatment of his left knee.  A prolonged period 
without medical complaint can be considered, along with other 
factors concerning the claimant's health and medical 
treatment during and after military service, as evidence of 
whether a disability was incurred in service or whether an 
injury, if any, resulted in any chronic or persistent 
disability which still exists currently.  See Maxson v. 
Gober, 230 F. 3d 1330 (Fed. Cir. 2000).  

Nevertheless, the Veteran was afforded VA examinations to 
determine the etiology of his right knee disability.  
According to the March 2005 VA examination report, his 
current right knee disability was more than likely not 
related to military service.  (Emphasis added).  Likewise, on 
VA examination in October 2007, the examiner found the 
Veteran's right knee disability was unrelated to his service-
connected left knee disability.  Because the VA examiners 
reviewed the claims file, examined the Veteran, and provided 
a rationale in support of the conclusions, the VA opinions 
are the most competent and probative evidence of record with 
respect to the relationship between the Veteran's claimed 
right knee disorder and his service or service-connected 
disability.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 
295, 302 (2008)(the probative value of a medical opinion 
comes from when it is the factually accurate, fully 
articulated, and sound reasoning for the conclusion, not the 
mere fact that the claims file was reviewed).   In the 
absence of any competent evidence of a nexus between a 
current disability and an in-service disease or injury of the 
right knee, or onset of degenerative joint disease of the 
right knee within a year of service separation, service 
connection on a direct basis for a right knee disability is 
not warranted.  Likewise, the Veteran has not presented 
competent evidence that his right knee disability was caused 
by, is the result of, or has otherwise been aggravated by his 
service-connected left knee disability; therefore, service 
connection for a right knee disability on a secondary basis 
is not warranted.  

The Veteran himself has alleged that his degenerative joint 
disease of the right knee began during military service, or 
as a result of a service-connected disability.  However, as a 
layperson, he is not capable of making medical conclusions; 
thus, his statements regarding causation are not competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that the Veteran's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  However, 
arthritis or DJD is a complex disorder which requires 
specialized training for a determination as to diagnosis and 
causation, and it is therefore not susceptible of lay 
opinions on etiology, and the Veteran's statements therein 
cannot be accepted as competent medical evidence.  

In conclusion, service connection for a right knee disability 
must be denied, as such a disability was not incurred during 
active military service, or within a year thereafter, and 
competent evidence has not been presented establishing that 
the Veteran's right knee disability is either due to or 
aggravated by his service-connected left knee disability.  As 
a preponderance of the evidence is against the award of 
service connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

III. Increased rating - Left knee disability

The Veteran seeks an initial rating in excess of 10 percent 
for his degenerative joint disease and Osgood-Schlatter's 
disease of the left knee.  Disability evaluations are based 
upon the average impairment of earning capacity as 
contemplated by the schedule for rating disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2008).  In 
order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (West 2002).  However, when the 
assignment of initial ratings is under consideration, the 
level of disability in all periods since the effective date 
of the grant of service connection must be taken into 
account.  Fenderson v. West, 12 Vet. App. 119 (1998).  In 
cases in which a reasonable doubt arises as to the 
appropriate degree of disability to be assigned, such doubt 
shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3 
(2008).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(2008). 

The Veteran has been afforded a 10 percent initial rating 
under Diagnostic Code 5010, for traumatic arthritis, which in 
turn makes reference to Diagnostic Code 5003, for 
degenerative arthritis.  Degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved, with a minimum rating of 
10 percent to be assigned for each major joint affected.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2008).

Limitation of motion of the knee is evaluated under 
Diagnostic Codes 5260 and 5261.  Under Diagnostic Code 5260, 
a 10 percent rating is assigned for flexion limited to 45 
degrees, a 20 percent rating is assigned for flexion limited 
to 30 degrees, and a 30 percent rating is assigned for 
flexion limited to 15 degrees.  Pursuant to Diagnostic Code 
5261, a 10 percent rating will be assigned for extension of 
the knee limited to 10 degrees, a 20 percent rating is 
assigned for extension limited to 15 degrees, a 30 percent 
rating for limitation to 20 degrees, and a 40 percent rating 
for limitation to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5260, 5261 (2008).  

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board is also cognizant of VA General Counsel Opinion 
(VAOPGCPREC) 23-97, which holds that in certain cases where 
the Veteran has both limitation of motion and instability of 
the affected knee joint, a separate compensable rating may be 
assigned without violating 38 C.F.R. § 4.14, the regulation 
against pyramiding.  The Board next notes that on September 
17, 2004, the VA General Counsel issued VAOPGCPREC 9-2004, 
which held that a Veteran can receive separate ratings under 
Diagnostic Code 5260 (limitation of flexion), and Diagnostic 
Code 5261 (limitation of extension) for disability of the 
same joint.  These opinions will be considered in the present 
case, as applicable.  

Finally, the Board notes that the Veteran underwent surgery 
of the left knee in April 2004, and thereafter required a 
period of convalescence.  However, because he has already 
been awarded a temporary total rating of 100 percent 
effective from April 30, 2004, to June 1, 2004 for 
convalescence purposes, and he did not object to the 
effective dates of this award, further entitlement to a 
temporary total rating is not currently before Board.  

VA orthopedic examination was afforded the Veteran in March 
2005.  The claims file was reviewed in conjunction with the 
examination.  The Veteran reported a history of a left knee 
injury in service, with occasional stiffness and swelling.  
He used medication for his pain, and ambulated with use of a 
cane.  He also reported using a knee brace for his left knee.  
He stated he experienced flare-ups which were moderate to 
severe in nature.  The Veteran had experienced a motor 
vehicle accident in May 2004, resulting in bruising and other 
injuries of the left knee.  On objective evaluation, the 
Veteran walked with a limp, and was slow to rise from his 
chair.  Range of motion testing indicated extension to 5 
degrees and flexion to 40 degrees, with pain at 30 degrees.  
Moderate pain was reported with palpation of the knee.  The 
left knee was stable to varus and valgus stress, and the 
anterior and posterior cruciate ligaments were also stable.  
X-rays indicated mild degenerative joint disease and small 
osteophytosis of the left knee.  After examining the Veteran, 
the VA examiner diagnosed degenerative joint disease and 
Osgood-Schlatter's disease of the left knee.  The examiner 
also indicated it was difficult to evaluate the Veteran's 
service-connected disability secondary to the superimposed 
residuals of his motor vehicle accident.  

Pursuant to the Board's remand order, another VA orthopedic 
examination was afforded the Veteran in October 2007.  The 
claims file was reviewed in conjunction with the examination.  
The Veteran continued to use a cane for ambulation, and his 
gait was antalgic.  On objective examination the Veteran had 
flexion to 45 degrees, with pain at 30 degrees, and extension 
to 0 degrees.  No additional limitation of motion resulted 
from repetitive use.  The examiner noted that the Veteran was 
observed to flex his left knee to 90 degrees while sitting.  
The Veteran denied episodes of dislocation or subluxation, 
and the left knee was without deformity, effusion, or 
inflammation.  The knee was also without crepitus, 
instability, or grinding, and no abnormality of the patella, 
menisci, tendons, or bursa was observed.  X-rays of the left 
knee were described as normal.  Arthritis of the left knee 
was diagnosed.  The examiner stated the examination was 
"inconsistent" due to an "exaggerated response" by the 
Veteran.  

At his April 2007 personal hearing, the Veteran stated his 
left knee caused him considerable pain, especially with use, 
limiting his ability to work and perform other daily 
activities.  

After considering the totality of the evidence, the Board 
finds a disability rating in excess of 10 percent for 
degenerative joint disease and Osgood-Schlatter's disease of 
the left knee is not warranted.  According to the March 2005 
and October 2007 VA examination reports, the Veteran has 
flexion limited to no worse than 40 degrees in March 2005 and 
45 degrees more recently in October 2007, and extension 
limited to no worse than 5 degrees.  These findings of actual 
range of motion do not support a disability rating in excess 
of 10 percent, based on the criteria of Diagnostic Codes 5260 
and 5261 noted above.  Additionally, the Veteran does not 
have compensable limitation of both extension and flexion 
under these Diagnostic Codes.  Therefore, he is not entitled 
to separate ratings for flexion and extension.  See 
VAOPGCPREC 9-2004 (Sept. 17, 2004).  A higher rating based on 
functional loss due to pain or due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40 and 4.45 is otherwise not warranted; 
according to the October 2007 VA examination report, the 
Veteran's disability of the left knee results in no 
additional limitation of motion due to such factors.  See 
DeLuca, supra.  As the Veteran's left knee disability has not 
resulted in an increased level of impairment at any time 
since the award of service connection, a staged rating is not 
warranted at the present time.  See Fenderson, supra.  

The Board has also considered whether a separate rating is 
warranted under Diagnostic Code 5257.  See VAOPGCPREC 23-97.  
However, according to the March 2005 and October 2007 VA 
examination reports, the Veteran's left knee does not display 
lateral instability, and no episodes of dislocation or 
subluxation were reported.  Therefore, a separate compensable 
rating under Diagnostic Code 5257 is not warranted at this 
time.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the Veteran.  In 
this case, the Veteran has been unemployed during the 
pendency of this appeal.  To accord justice in an exceptional 
case where the schedular standards are found to be 
inadequate, the RO is authorized to refer the case to the 
Chief Benefits Director or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  38 C.F.R. § 3.321(b)(1) (2008).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id.  
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake [22 Vet. App. 111 (2008)], the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  
Either the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
Veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the Veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the symptoms described by the Veteran fit 
within the criteria found in the relevant Diagnostic Codes 
for the disability at issue.  While the Veteran has alleged 
that he is unable to work, he has not demonstrated he is 
unemployable due solely as a result of his service-connected 
left knee disability.  According to a November 2005 VA 
vocational rehabilitation assessment, the Veteran was 
unemployable due to a number of disabilities, both service-
connected and nonservice-connected.  Likewise, Social 
Security Disability benefits were awarded due to several 
disabilities, not just the Veteran's service-connected left 
knee disability.  For these reasons, referral for 
extraschedular consideration under 38 C.F.R. § 3.321(b) is 
not warranted.  

In conclusion, the Board finds the preponderance of the 
evidence of record is against the award of a disability 
rating in excess of 10 percent for the Veteran's degenerative 
joint disease and Osgood-Schlatter's disease of the left 
knee.  As a preponderance of the evidence is against the 
award of an increased rating, the benefit of the doubt 
doctrine is not applicable in the instant appeal to this 
extent.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  




ORDER

Entitlement to service connection for a right knee disability 
is denied.  

Entitlement to an initial rating in excess of 10 percent for 
Osgood-Schlatter's disease and degenerative joint disease o 
the left knee is denied.  




____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


